Citation Nr: 1746518	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral leg and foot disorder (claimed as swollen lower legs, right more than left, with loss of feeling in both feet and loss of hair bilaterally), to include as due to herbicide agent exposure.


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1946 to March 1972, including a tour in-country in the Republic of Vietnam during the Vietnam War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).
In January 2013, the Board remanded this claim for further development, and the case has been returned for appellate consideration.  As discussed below, the Board finds that there was not substantial compliance with its January 2013 remand, and therefore, it may not proceed with a determination as to this issue at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required so that the claim may be properly adjudicated.

At the outset, the Board acknowledges that the Veteran's military personnel records demonstrate that he served on active duty from March 1946 to March 1972, to include a tour on land in the Republic of Vietnam during the Vietnam War.  Thus, he is presumed to have been exposed to herbicide agents during his active military service.  38 C.F.R. § 3.307(a)(6)(ii) (2016).

The Veteran's medical treatment records from Spain show that in November 2006 he was diagnosed as having bilateral malleolar edemas from a nonvascular cause.  On the report of the September 2015 VA examination, it was noted that the Veteran had insufficiency in the right saphenous minor vein.  Additionally, the Veteran has described throughout his appeal swelling, loss of use, loss of hair, and numbness in his legs and feet.  In September 2010, the Veteran presented photographs of his lower extremities.  The Veteran is competent as a lay person to attest to these factual matters of which he has first-hand knowledge.  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

In its January 2013 remand, the Board directed that the AOJ obtain all the pertinent treatment records from the U.S. Naval Hospital in Rota, Spain, dated since 1972.  See 38 U.S.C.A. § 5103A (West 2002);38 C.F.R. § 3.159(c) (2012).  This was done and those records are associated with the claims file in VBMS.

The Board directed that updated medical records since February 2011 should be secured from the VAMC in Miami, Florida.  If no additional medical records were located, a written statement to that affect was to have been requested and incorporated into the record.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.      § 3.159(c) (2016).  The most recent medical records from VAMC Miami associated with the claims file pre-date the Board's January 2013 remand, and the file does not contain a statement that there were no new records.  On remand, this update of records should be accomplished.

The Board also directed that the Veteran should be afforded a VA examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner was directed to review the Veteran's VA claims file, including service treatment records and a complete copy of the remand.  It was requested that the examiner specifically address whether the Veteran had a current diagnosis related to his lower extremities, and if he had a current diagnosis, whether it was at least as likely as not that it was related to service, including herbicide agent exposure.  In August 2015, the Veteran was afforded a VA examination for artery and vein conditions in Spain where he lives.  However, no medical nexus opinion was rendered.

After the preceding development was completed, the AOJ was to readjudicate the claim.  In a March 2016 deferred rating decision, the AOJ acknowledged the deficiencies in the August 2015 VA examination report and directed that a local evidence review with medical opinion be obtained.  This was not accomplished.  On remand, this local evidence review with medical opinion should be obtained.

A remand by the Board confers on the Veteran, as a matter of law, the right to have compliance with the remand directives, and the Board has a duty to ensure such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing incomplete development in this claim, again, the Board must remand this matter.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all pertinent VA outpatient treatment records from VAMC in Miami, Florida, since February 2011 that have not been previously secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain a local VA medical opinion based upon review of the evidence to determine the etiology of the Veteran's bilateral leg and foot disorder.  A thorough explanation for any opinion must be provided.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records, post-service medical records, and lay statements along with the photographs of the Veteran's lower extremities provided by the Veteran.  The VA examiner should note in the VA medical opinion that this review action has been accomplished.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current leg and/or foot disorder had its onset during active service or within one year of active service, or is otherwise caused or aggravated by active service, to include as due to herbicide agent exposure therein.

The examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for bilateral leg and foot disorder must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




